 


116 HR 823 EH: Colorado Outdoor Recreation and Economy Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
116th CONGRESS1st Session 
H. R. 823 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To provide for the designation of certain wilderness areas, recreation management areas, and conservation areas in the State of Colorado, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Colorado Outdoor Recreation and Economy Act.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definition of State. 
Sec. 3. Determination of budgetary effects. 
Title I—CONTINENTAL DIVIDE 
Sec. 101. Definitions. 
Sec. 102. Colorado Wilderness additions. 
Sec. 103. Williams Fork Mountains Wilderness. 
Sec. 104. Tenmile Recreation Management Area. 
Sec. 105. Porcupine Gulch Wildlife Conservation Area. 
Sec. 106. Williams Fork Mountains Wildlife Conservation Area. 
Sec. 107. Camp Hale National Historic Landscape. 
Sec. 108. White River National Forest Boundary modification. 
Sec. 109. Rocky Mountain National Park Potential Wilderness Boundary adjustment. 
Sec. 110. Administrative provisions. 
Title II—SAN JUAN MOUNTAINS 
Sec. 201. Definitions. 
Sec. 202. Additions to National Wilderness Preservation System. 
Sec. 203. Special management areas. 
Sec. 204. Release of wilderness study areas. 
Sec. 205. Administrative provisions. 
Title III—THOMPSON DIVIDE 
Sec. 301. Purposes. 
Sec. 302. Definitions. 
Sec. 303. Thompson Divide Withdrawal and Protection Area. 
Sec. 304. Thompson Divide lease exchange. 
Sec. 305. Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program. 
Sec. 306. Effect. 
Title IV—CURECANTI NATIONAL RECREATION AREA 
Sec. 401. Definitions. 
Sec. 402. Curecanti National Recreation Area. 
Sec. 403. Acquisition of land; boundary management. 
Sec. 404. General management plan. 
Sec. 405. Boundary survey.  
2.Definition of StateIn this Act, the term State means the State of Colorado.   3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
ICONTINENTAL DIVIDE 
101.DefinitionsIn this title: (1)Covered areaThe term covered area means any area designated as wilderness by the amendments to section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) made by section 102(a).  
(2)Historic landscapeThe term Historic Landscape means the Camp Hale National Historic Landscape designated by section 107(a).  (3)Recreation management areaThe term Recreation Management Area means the Tenmile Recreation Management Area designated by section 104(a).  
(4)SecretaryThe term Secretary means the Secretary of Agriculture.  (5)Wildlife conservation areaThe term Wildlife Conservation Area means, as applicable— 
(A)the Porcupine Gulch Wildlife Conservation Area designated by section 105(a); and  (B)the Williams Fork Mountains Wildlife Conservation Area designated by section 106(a).  
102.Colorado Wilderness additions 
(a)DesignationSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) is amended— (1)in paragraph (18), by striking 1993, and inserting 1993, and certain Federal land within the White River National Forest that comprises approximately 6,896 acres, as generally depicted as Proposed Ptarmigan Peak Wilderness Additions on the map entitled Proposed Ptarmigan Peak Wilderness Additions and dated June 24, 2019,; and  
(2)by adding at the end the following:  (23)Holy cross wilderness additionCertain Federal land within the White River National Forest that comprises approximately 3,866 acres, as generally depicted as Proposed Megan Dickie Wilderness Addition on the map entitled Holy Cross Wilderness Addition Proposal and dated June 24, 2019, which shall be incorporated into, and managed as part of, the Holy Cross Wilderness designated by section 102(a)(5) of Public Law 96–560 (94 Stat. 3266).  
(24)Hoosier ridge wildernessCertain Federal land within the White River National Forest that comprises approximately 5,235 acres, as generally depicted as ‘Proposed Hoosier Ridge Wilderness’ on the map entitled Tenmile Proposal and dated June 24, 2019, which shall be known as the Hoosier Ridge Wilderness.  (25)Tenmile wildernessCertain Federal land within the White River National Forest that comprises approximately 7,624 acres, as generally depicted as Proposed Tenmile Wilderness on the map entitled Tenmile Proposal and dated June 24, 2019, which shall be known as the Tenmile Wilderness.  
(26)Eagles nest wilderness additionsCertain Federal land within the White River National Forest that comprises approximately 9,670 acres, as generally depicted as Proposed Freeman Creek Wilderness Addition and Proposed Spraddle Creek Wilderness Addition on the map entitled Eagles Nest Wilderness Additions Proposal and dated June 24, 2019, which shall be incorporated into, and managed as part of, the Eagles Nest Wilderness designated by Public Law 94–352 (90 Stat. 870)..  (b)Applicable lawAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act for purposes of administering a covered area.  
(c)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may carry out any activity in a covered area that the Secretary determines to be necessary for the control of fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate.  (d)GrazingThe grazing of livestock on a covered area, if established before the date of enactment of this Act, shall be permitted to continue subject to such reasonable regulations as are considered to be necessary by the Secretary, in accordance with— 
(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and  (2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).  
(e)CoordinationFor purposes of administering the Federal land designated as wilderness by paragraph (26) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by subsection (a)(2)), the Secretary shall, as determined to be appropriate for the protection of watersheds, coordinate the activities of the Secretary in response to fires and flooding events with interested State and local agencies, including operations using aircraft or mechanized equipment.  103.Williams Fork Mountains Wilderness (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land in the White River National Forest in the State, comprising approximately 8,036 acres and generally depicted as Proposed Williams Fork Mountains Wilderness on the map entitled Williams Fork Mountains Proposal and dated June 24, 2019, is designated as a potential wilderness area.  
(b)ManagementSubject to valid existing rights and except as provided in subsection (d), the potential wilderness area designated by subsection (a) shall be managed in accordance with— (1)the Wilderness Act (16 U.S.C. 1131 et seq.); and  
(2)this section.  (c)Livestock use of vacant allotments (1)In generalNot later than 3 years after the date of enactment of this Act, in accordance with applicable laws (including regulations), the Secretary shall publish a determination regarding whether to authorize livestock grazing or other use by livestock on the vacant allotments known as— 
(A)the Big Hole Allotment; and  (B)the Blue Ridge Allotment.  
(2)Modification of allotmentsIn publishing a determination pursuant to paragraph (1), the Secretary may modify or combine the vacant allotments referred to in that paragraph.  (3)Permit or other authorizationNot later than 1 year after the date on which a determination of the Secretary to authorize livestock grazing or other use by livestock is published under paragraph (1), if applicable, the Secretary shall grant a permit or other authorization for that livestock grazing or other use in accordance with applicable laws (including regulations).  
(d)Range improvements 
(1)In generalIf the Secretary permits livestock grazing or other use by livestock on the potential wilderness area under subsection (c), the Secretary, or a third party authorized by the Secretary, may use any motorized or mechanized transport or equipment for purposes of constructing or rehabilitating such range improvements as are necessary to obtain appropriate livestock management objectives (including habitat and watershed restoration).  (2)Termination of authorityThe authority provided by this subsection terminates on the date that is 2 years after the date on which the Secretary publishes a positive determination under subsection (c)(3).  
(e)Designation as wilderness 
(1)DesignationThe potential wilderness area designated by subsection (a) shall be designated as wilderness, to be known as the Williams Fork Mountains Wilderness— (A)effective not earlier than the date that is 180 days after the date of enactment this Act; and  
(B)on the earliest of— (i)the date on which the Secretary publishes in the Federal Register a notice that the construction or rehabilitation of range improvements under subsection (d) is complete;  
(ii)the date described in subsection (d)(2); and  (iii)the effective date of a determination of the Secretary not to authorize livestock grazing or other use by livestock under subsection (c)(1).  
(2)AdministrationSubject to valid existing rights, the Secretary shall manage the Williams Fork Mountains Wilderness in accordance with— (A)the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77); and  
(B)this title.  104.Tenmile Recreation Management Area (a)DesignationSubject to valid existing rights, the approximately 17,122 acres of Federal land in the White River National Forest in the State, as generally depicted as Proposed Tenmile Recreation Management Area on the map entitled Tenmile Proposal and dated June 24, 2019, are designated as the Tenmile Recreation Management Area.  
(b)PurposesThe purposes of the Recreation Management Area are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the recreational, scenic, watershed, habitat, and ecological resources of the Recreation Management Area.  (c)Management (1)In generalThe Secretary shall manage the Recreation Management Area— 
(A)in a manner that conserves, protects, and enhances— (i)the purposes of the Recreation Management Area described in subsection (b); and  
(ii)recreation opportunities, including mountain biking, hiking, fishing, horseback riding, snowshoeing, climbing, skiing, camping, and hunting; and  (B)in accordance with— 
(i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);  (ii)any other applicable laws (including regulations); and  
(iii)this section.  (2)Uses (A)In generalThe Secretary shall only allow such uses of the Recreation Management Area as the Secretary determines would further the purposes described in subsection (b).  
(B)Vehicles 
(i)In generalExcept as provided in clause (iii), the use of motorized vehicles in the Recreation Management Area shall be limited to the roads, vehicle classes, and periods authorized for motorized vehicle use on the date of enactment of this Act.  (ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary road shall be constructed in the Recreation Management Area.  
(iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from— (I)rerouting or closing an existing road or trail to protect natural resources from degradation, as the Secretary determines to be appropriate;  
(II)authorizing the use of motorized vehicles for administrative purposes or roadside camping;  (III)constructing temporary roads or permitting the use of motorized vehicles to carry out pre- or post-fire watershed protection projects;  
(IV)authorizing the use of motorized vehicles to carry out any activity described in subsection (d), (e)(1), or (f); or  (V)responding to an emergency.  
(C)Commercial timber 
(i)In generalSubject to clause (ii), no project shall be carried out in the Recreation Management Area for the purpose of harvesting commercial timber.  (ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling a merchantable product that is a byproduct of an activity authorized under this section.  
(d)Fire, insects, and diseasesThe Secretary may carry out any activity, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, or mitigate fire, insects, or disease in the Recreation Management Area, subject to such terms and conditions as the Secretary determines to be appropriate.  (e)Water (1)Effect on water management infrastructureNothing in this section affects the construction, repair, reconstruction, replacement, operation, maintenance, or renovation within the Recreation Management Area of— 
(A)water management infrastructure in existence on the date of enactment of this Act; or  (B)any future infrastructure necessary for the development or exercise of water rights decreed before the date of enactment of this Act.  
(2)Applicable lawSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Recreation Management Area.  (f)Regional transportation projectsNothing in this section precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Recreation Management Area for— 
(1)a regional transportation project, including— (A)highway widening or realignment; and  
(B)construction of multimodal transportation systems; or  (2)any infrastructure, activity, or safety measure associated with the implementation or use of a facility constructed under paragraph (1).  
(g)Applicable lawNothing in this section affects the designation of the Federal land within the Recreation Management Area for purposes of— (1)section 138 of title 23, United States Code; or  
(2)section 303 of title 49, United States Code.  (h)PermitsNothing in this section alters or limits— 
(1)any permit held by a ski area or other entity; or  (2)the acceptance, review, or implementation of associated activities or facilities proposed or authorized by law or permit outside the boundaries of the Recreation Management Area.  
105.Porcupine Gulch Wildlife Conservation Area 
(a)DesignationSubject to valid existing rights, the approximately 8,287 acres of Federal land located in the White River National Forest, as generally depicted as Proposed Porcupine Gulch Wildlife Conservation Area on the map entitled Porcupine Gulch Wildlife Conservation Area Proposal and dated June 24, 2019, are designated as the Porcupine Gulch Wildlife Conservation Area (referred to in this section as the Wildlife Conservation Area).  (b)PurposesThe purposes of the Wildlife Conservation Area are— 
(1)to conserve and protect a wildlife migration corridor over Interstate 70; and  (2)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the wildlife, scenic, roadless, watershed, and ecological resources of the Wildlife Conservation Area.  
(c)Management 
(1)In generalThe Secretary shall manage the Wildlife Conservation Area— (A)in a manner that conserves, protects, and enhances the purposes described in subsection (b); and  
(B)in accordance with— (i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);  
(ii)any other applicable laws (including regulations); and  (iii)this section.  
(2)Uses 
(A)In generalThe Secretary shall only allow such uses of the Wildlife Conservation Area as the Secretary determines would further the purposes described in subsection (b).  (B)RecreationThe Secretary may permit such recreational activities in the Wildlife Conservation Area that the Secretary determines are consistent with the purposes described in subsection (b).  
(C)Motorized vehicles and mechanized transport; new or temporary roads 
(i)Motorized vehicles and mechanized transportExcept as provided in clause (iii), the use of motorized vehicles and mechanized transport in the Wildlife Conservation Area shall be prohibited.  (ii)New or temporary roadsExcept as provided in clause (iii) and subsection (e), no new or temporary road shall be constructed within the Wildlife Conservation Area.  
(iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from— (I)authorizing the use of motorized vehicles or mechanized transport for administrative purposes;  
(II)constructing temporary roads or permitting the use of motorized vehicles or mechanized transport to carry out pre- or post-fire watershed protection projects;  (III)authorizing the use of motorized vehicles or mechanized transport to carry out activities described in subsection (d) or (e); or  
(IV)responding to an emergency.  (D)Commercial timber (i)In generalSubject to clause (ii), no project shall be carried out in the Wildlife Conservation Area for the purpose of harvesting commercial timber.  
(ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling a merchantable product that is a byproduct of an activity authorized under this section.  (d)Fire, insects, and diseasesThe Secretary may carry out any activity, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, or mitigate fire, insects, or disease in the Wildlife Conservation Area, subject to such terms and conditions as the Secretary determines to be appropriate.  
(e)Regional transportation projectsNothing in this section or section 110(e) precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Wildlife Conservation Area for— (1)a regional transportation project, including— 
(A)highway widening or realignment; and  (B)construction of multimodal transportation systems; or  
(2)any infrastructure, activity, or safety measure associated with the implementation or use of a facility constructed under paragraph (1).  (f)Applicable lawNothing in this section affects the designation of the Federal land within the Wildlife Conservation Area for purposes of— 
(1)section 138 of title 23, United States Code; or  (2)section 303 of title 49, United States Code.  
(g)WaterSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Wildlife Conservation Area.  106.Williams Fork Mountains Wildlife Conservation Area (a)DesignationSubject to valid existing rights, the approximately 3,528 acres of Federal land in the White River National Forest in the State, as generally depicted as Proposed Williams Fork Mountains Wildlife Conservation Area on the map entitled Williams Fork Mountains Proposal and dated June 24, 2019, are designated as the Williams Fork Mountains Wildlife Conservation Area (referred to in this section as the Wildlife Conservation Area).  
(b)PurposesThe purposes of the Wildlife Conservation Area are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the wildlife, scenic, roadless, watershed, recreational, and ecological resources of the Wildlife Conservation Area.  (c)Management (1)In generalThe Secretary shall manage the Wildlife Conservation Area— 
(A)in a manner that conserves, protects, and enhances the purposes described in subsection (b); and  (B)in accordance with— 
(i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);  (ii)any other applicable laws (including regulations); and  
(iii)this section.  (2)Uses (A)In generalThe Secretary shall only allow such uses of the Wildlife Conservation Area as the Secretary determines would further the purposes described in subsection (b).  
(B)Motorized vehicles 
(i)In generalExcept as provided in clause (iii), the use of motorized vehicles in the Wildlife Conservation Area shall be limited to designated roads and trails.  (ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary road shall be constructed in the Wildlife Conservation Area.  
(iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from— (I)authorizing the use of motorized vehicles for administrative purposes;  
(II)authorizing the use of motorized vehicles to carry out activities described in subsection (d); or  (III)responding to an emergency.  
(C)BicyclesThe use of bicycles in the Wildlife Conservation Area shall be limited to designated roads and trails.  (D)Commercial timber (i)In generalSubject to clause (ii), no project shall be carried out in the Wildlife Conservation Area for the purpose of harvesting commercial timber.  
(ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling a merchantable product that is a byproduct of an activity authorized under this section.  (E)GrazingThe laws (including regulations) and policies followed by the Secretary in issuing and administering grazing permits or leases on land under the jurisdiction of the Secretary shall continue to apply with regard to the land in the Wildlife Conservation Area, consistent with the purposes described in subsection (b).  
(d)Fire, insects, and diseasesThe Secretary may carry out any activity, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, or mitigate fire, insects, or disease in the Wildlife Conservation Area, subject to such terms and conditions as the Secretary determines to be appropriate.  (e)Regional transportation projectsNothing in this section or section 110(e) precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Wildlife Conservation Area for— 
(1)a regional transportation project, including— (A)highway widening or realignment; and  
(B)construction of multimodal transportation systems; or  (2)any infrastructure, activity, or safety measure associated with the implementation or use of a facility constructed under paragraph (1).  
(f)WaterSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Wildlife Conservation Area.  107.Camp Hale National Historic Landscape (a)DesignationSubject to valid existing rights, the approximately 28,676 acres of Federal land in the White River National Forest in the State, as generally depicted as Proposed Camp Hale National Historic Landscape on the map entitled Camp Hale National Historic Landscape Proposal and dated June 24, 2019, are designated the Camp Hale National Historic Landscape.  
(b)PurposesThe purposes of the Historic Landscape are— (1)to provide for— 
(A)the interpretation of historic events, activities, structures, and artifacts of the Historic Landscape, including with respect to the role of the Historic Landscape in local, national, and world history;  (B)the historic preservation of the Historic Landscape, consistent with— 
(i)the designation of the Historic Landscape as a national historic site; and  (ii)the other purposes of the Historic Landscape;  
(C)recreational opportunities, with an emphasis on the activities related to the historic use of the Historic Landscape, including skiing, snowshoeing, snowmobiling, hiking, horseback riding, climbing, other road- and trail-based activities, and other outdoor activities; and  (D)the continued environmental remediation and removal of unexploded ordnance at the Camp Hale Formerly Used Defense Site and the Camp Hale historic cantonment area; and  
(2)to conserve, protect, restore, and enhance for the benefit and enjoyment of present and future generations the scenic, watershed, and ecological resources of the Historic Landscape.  (c)Management (1)In generalThe Secretary shall manage the Historic Landscape in accordance with— 
(A)the purposes of the Historic Landscape described in subsection (b); and  (B)any other applicable laws (including regulations).  
(2)Management plan 
(A)In generalNot later than 5 years after the date of enactment of this Act, the Secretary shall prepare a management plan for the Historic Landscape.  (B)ContentsThe management plan prepared under subparagraph (A) shall include plans for— 
(i)improving the interpretation of historic events, activities, structures, and artifacts of the Historic Landscape, including with respect to the role of the Historic Landscape in local, national, and world history;  (ii)conducting historic preservation and veteran outreach and engagement activities;  
(iii)managing recreational opportunities, including the use and stewardship of— (I)the road and trail systems; and  
(II)dispersed recreation resources;  (iv)the conservation, protection, restoration, or enhancement of the scenic, watershed, and ecological resources of the Historic Landscape, including conducting the restoration and enhancement project under subsection (d); and  
(v)environmental remediation and, consistent with subsection (e)(2), the removal of unexploded ordnance.  (3)Explosive hazardsThe Secretary shall provide to the Secretary of the Army a notification of any unexploded ordnance (as defined in section 101(e) of title 10, United States Code) that is discovered in the Historic Landscape.  
(d)Camp hale restoration and enhancement project 
(1)In generalThe Secretary shall conduct a restoration and enhancement project in the Historic Landscape— (A)to improve aquatic, riparian, and wetland conditions in and along the Eagle River and tributaries of the Eagle River;  
(B)to maintain or improve recreation and interpretive opportunities and facilities; and  (C)to conserve historic values in the Camp Hale area.  
(2)CoordinationIn carrying out the project described in paragraph (1), the Secretary shall coordinate with— (A)the United States Army Corps of Engineers;  
(B)the Camp Hale-Eagle River Headwaters Collaborative Group;  (C)the National Forest Foundation;  
(D)the Colorado Department of Public Health and Environment;  (E)the Colorado State Historic Preservation Office;  
(F)units of local government; and  (G)other interested organizations and members of the public.  
(e)Environmental remediation 
(1)In generalThe Secretary of the Army shall continue to carry out the projects and activities of the Department of the Army in existence on the date of enactment of this Act relating to cleanup of— (A)the Camp Hale Formerly Used Defense Site; or  
(B)the Camp Hale historic cantonment area.  (2)Removal of unexploded ordnance (A)In generalThe Secretary of the Army may remove unexploded ordnance (as defined in section 101(e) of title 10, United States Code) from the Historic Landscape, as the Secretary of the Army determines to be appropriate in accordance with applicable law (including regulations).  
(B)Action on receipt of noticeOn receipt from the Secretary of a notification of unexploded ordnance under subsection (c)(3), the Secretary of the Army may remove the unexploded ordnance in accordance with— (i)the program for environmental restoration of formerly used defense sites under section 2701 of title 10, United States Code;  
(ii)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and  (iii)any other applicable provision of law (including regulations).  
(3)Effect of subsectionNothing in this subsection modifies any obligation in existence on the date of enactment of this Act relating to environmental remediation or removal of any unexploded ordnance located in or around the Camp Hale historic cantonment area, the Camp Hale Formerly Used Defense Site, or the Historic Landscape, including such an obligation under— (A)the program for environmental restoration of formerly used defense sites under section 2701 of title 10, United States Code;  
(B)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); or  (C)any other applicable provision of law (including regulations).  
(f)Interagency agreementThe Secretary and the Secretary of the Army shall enter into an agreement— (1)to specify— 
(A)the activities of the Secretary relating to the management of the Historic Landscape; and  (B)the activities of the Secretary of the Army relating to environmental remediation and the removal of unexploded ordnance in accordance with subsection (e) and other applicable laws (including regulations); and  
(2)to require the Secretary to provide to the Secretary of the Army, by not later than 1 year after the date of enactment of this Act and periodically thereafter, as appropriate, a management plan for the Historic Landscape for purposes of the removal activities described in subsection (e).  (g)EffectNothing in this section— 
(1)affects the jurisdiction of the State over any water law, water right, or adjudication or administration relating to any water resource;  (2)affects any water right in existence on or after the date of enactment of this Act, or the exercise of such a water right, including— 
(A)a water right under an interstate water compact (including full development of any apportionment made in accordance with such a compact);  (B)a water right decreed within, above, below, or through the Historic Landscape;  
(C)a water right held by the United States;  (D)the management or operation of any reservoir, including the storage, management, release, or transportation of water; and  
(E)the construction or operation of such infrastructure as is determined to be necessary by an individual or entity holding water rights to develop and place to beneficial use those rights, subject to applicable Federal, State, and local law (including regulations);  (3)constitutes an express or implied reservation by the United States of any reserved or appropriative water right;  
(4)alters or limits— (A)a permit held by a ski area;  
(B)the implementation of activities governed by a ski area permit; or  (C)the authority of the Secretary to modify or expand an existing ski area permit;  
(5)prevents the Secretary from closing portions of the Historic Landscape for public safety, environmental remediation, or other use in accordance with applicable laws; or  (6)affects— 
(A)any special use permit in effect on the date of enactment of this Act; or  (B)the renewal of a permit described in subparagraph (A).  
(h)Funding 
(1)In generalThere is established in the general fund of the Treasury a special account, to be known as the Camp Hale Historic Preservation and Restoration Fund.  (2)Authorization of appropriationsThere is authorized to be appropriated to the Camp Hale Historic Preservation and Restoration Fund $10,000,000, to be available to the Secretary until expended, for activities relating to historic interpretation, preservation, and restoration carried out in and around the Historic Landscape.   
(i)Designation of overlookThe interpretive site located beside United States Route 24 in the State, at 39.431N 106.323W, is hereby designated as the Sandy Treat Overlook.  108.White River National Forest Boundary modification (a)In generalThe boundary of the White River National Forest is modified to include the approximately 120 acres comprised of the SW 1/4, the SE 1/4, and the NE 1/4 of the SE 1/4 of sec. 1, T. 2 S., R. 80 W., 6th Principal Meridian, in Summit County in the State.  
(b)Land and water conservation fundFor purposes of section 200306 of title 54, United States Code, the boundaries of the White River National Forest, as modified under subsection (a), shall be considered to be the boundaries of the White River National Forest as in existence on January 1, 1965.  109.Rocky Mountain National Park Potential Wilderness Boundary adjustment (a)PurposeThe purpose of this section is to provide for the ongoing maintenance and use of portions of the Trail River Ranch and the associated property located within Rocky Mountain National Park in Grand County in the State.  
(b)Boundary adjustmentSection 1952(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1070) is amended by adding at the end the following:  (3)Boundary adjustmentThe boundary of the Potential Wilderness is modified to exclude the area comprising approximately 15.5 acres of land identified as Potential Wilderness to Non-wilderness on the map entitled Rocky Mountain National Park Proposed Wilderness Area Amendment and dated January 16, 2018..  
110.Administrative provisions 
(a)Fish and wildlifeNothing in this title affects the jurisdiction or responsibility of the State with respect to fish and wildlife in the State.  (b)No buffer zones (1)In generalNothing in this title or an amendment made by this title establishes a protective perimeter or buffer zone around— 
(A)a covered area;  (B)a wilderness area or potential wilderness area designated by section 103;  
(C)the Recreation Management Area;  (D)a Wildlife Conservation Area; or  
(E)the Historic Landscape.  (2)Outside activitiesThe fact that a nonwilderness activity or use on land outside of a covered area can be seen or heard from within the covered area shall not preclude the activity or use outside the boundary of the covered area.  
(c)Maps and legal descriptions 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of each area described in subsection (b)(1) with— (A)the Committee on Natural Resources of the House of Representatives; and  
(B)the Committee on Energy and Natural Resources of the Senate.  (2)Force of lawEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any typographical errors in the maps and legal descriptions.  
(3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.  (d)Acquisition of land (1)In generalThe Secretary may acquire any land or interest in land within the boundaries of an area described in subsection (b)(1) only through exchange, donation, or purchase from a willing seller.  
(2)ManagementAny land or interest in land acquired under paragraph (1) shall be incorporated into, and administered as a part of, the wilderness area, Recreation Management Area, Wildlife Conservation Area, or Historic Landscape, as applicable, in which the land or interest in land is located.  (e)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the areas described in subsection (b)(1) are withdrawn from— 
(1)entry, appropriation, and disposal under the public land laws;  (2)location, entry, and patent under mining laws; and  
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.  (f)Military overflightsNothing in this title or an amendment made by this title restricts or precludes— 
(1)any low-level overflight of military aircraft over any area subject to this title or an amendment made by this title, including military overflights that can be seen, heard, or detected within such an area;  (2)flight testing or evaluation over an area described in paragraph (1); or  
(3)the use or establishment of— (A)any new unit of special use airspace over an area described in paragraph (1); or  
(B)any military flight training or transportation over such an area.   (g)Sense of CongressIt is the sense of Congress that military aviation training on Federal public lands in Colorado, including the training conducted at the High-Altitude Army National Guard Aviation Training Site, is critical to the national security of the United States and the readiness of the Armed Forces. 
IISAN JUAN MOUNTAINS 
201.DefinitionsIn this title: (1)Covered landThe term covered land means— 
(A)land designated as wilderness under paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 202); and  (B)a Special Management Area.  
(2)SecretaryThe term Secretary means the Secretary of Agriculture.  (3)Special management areaThe term Special Management Area means each of— 
(A)the Sheep Mountain Special Management Area designated by section 203(a)(1); and  (B)the Liberty Bell East Special Management Area designated by section 203(a)(2).  
202.Additions to National Wilderness Preservation SystemSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as amended by section 102(a)(2)) is amended by adding at the end the following:  (27)Lizard head wilderness additionCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 3,141 acres, as generally depicted on the map entitled Proposed Wilson, Sunshine, Black Face and San Bernardo Additions to the Lizard Head Wilderness and dated September 6, 2018, which is incorporated in, and shall be administered as part of, the Lizard Head Wilderness.  
(28)Mount sneffels wilderness additions 
(A)Liberty bell and last dollar additionsCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 7,235 acres, as generally depicted on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated September 6, 2018, which is incorporated in, and shall be administered as part of, the Mount Sneffels Wilderness.  (B)Whitehouse additionsCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 12,465 acres, as generally depicted on the map entitled Proposed Whitehouse Additions to the Mt. Sneffels Wilderness and dated September 6, 2018, which is incorporated in, and shall be administered as part of, the Mount Sneffels Wilderness.  
(29)Mckenna peak wildernessCertain Federal land in the State of Colorado comprising approximately 8,884 acres of Bureau of Land Management land, as generally depicted on the map entitled Proposed McKenna Peak Wilderness Area and dated September 18, 2018, to be known as the McKenna Peak Wilderness..  203.Special management areas (a)Designation (1)Sheep mountain special management areaThe Federal land in the Grand Mesa, Uncompahgre, and Gunnison and San Juan National Forests in the State comprising approximately 21,663 acres, as generally depicted on the map entitled Proposed Sheep Mountain Special Management Area and dated September 19, 2018, is designated as the Sheep Mountain Special Management Area.  
(2)Liberty bell east special management areaThe Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests in the State comprising approximately 792 acres, as generally depicted on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated September 6, 2018, is designated as the Liberty Bell East Special Management Area.  (b)PurposeThe purpose of the Special Management Areas is to conserve and protect for the benefit and enjoyment of present and future generations the geological, cultural, archaeological, paleontological, natural, scientific, recreational, wilderness, wildlife, riparian, historical, educational, and scenic resources of the Special Management Areas.  
(c)Management 
(1)In generalThe Secretary shall manage the Special Management Areas in a manner that— (A)conserves, protects, and enhances the resources and values of the Special Management Areas described in subsection (b);  
(B)subject to paragraph (3), maintains or improves the wilderness character of the Special Management Areas and the suitability of the Special Management Areas for potential inclusion in the National Wilderness Preservation System; and  (C)is in accordance with— 
(i)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);  (ii)this title; and  
(iii)any other applicable laws.  (2)ProhibitionsThe following shall be prohibited in the Special Management Areas: 
(A)Permanent roads.  (B)Except as necessary to meet the minimum requirements for the administration of the Federal land, to provide access for abandoned mine cleanup, and to protect public health and safety— 
(i)the use of motor vehicles, motorized equipment, or mechanical transport (other than as provided in paragraph (3)); and  (ii)the establishment of temporary roads.  
(3)Authorized activities 
(A)In generalThe Secretary may allow any activities (including helicopter access for recreation and maintenance and the competitive running event permitted since 1992) that have been authorized by permit or license as of the date of enactment of this Act to continue within the Special Management Areas, subject to such terms and conditions as the Secretary may require.  (B)PermittingThe designation of the Special Management Areas by subsection (a) shall not affect the issuance of permits relating to the activities covered under subparagraph (A) after the date of enactment of this Act.  
(C)BicyclesThe Secretary may permit the use of bicycles in— (i)the portion of the Sheep Mountain Special Management Area identified as Ophir Valley Area on the map entitled Proposed Sheep Mountain Special Management Area and dated September 19, 2018; and  
(ii)the portion of the Liberty Bell East Special Management Area identified as Liberty Bell Corridor on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated September 6, 2018.  (d)Applicable lawWater and water rights in the Special Management Areas shall be administered in accordance with section 8 of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 762), except that, for purposes of this Act— 
(1)any reference contained in that section to the lands designated as wilderness by this Act, the Piedra, Roubideau, and Tabeguache areas identified in section 9 of this Act, or the Bowen Gulch Protection Area or the Fossil Ridge Recreation Management Area identified in sections 5 and 6 of this Act, or the areas described in sections 2, 5, 6, and 9 of this Act shall be considered to be a reference to the Special Management Areas; and  (2)any reference contained in that section to this Act shall be considered to be a reference to the Colorado Outdoor Recreation and Economy Act.  
204.Release of wilderness study areas 
(a)Dominguez canyon wilderness study areaSubtitle E of title II of Public Law 111–11 is amended— (1)by redesignating section 2408 (16 U.S.C. 460zzz–7) as section 2409; and  
(2)by inserting after section 2407 (16 U.S.C. 460zzz–6) the following:  2408.Release (a)In generalCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Dominguez Canyon Wilderness Study Area not designated as wilderness by this subtitle have been adequately studied for wilderness designation.  
(b)ReleaseAny public land referred to in subsection (a) that is not designated as wilderness by this subtitle— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and  
(2)shall be managed in accordance with this subtitle and any other applicable laws..  (b)Mckenna peak wilderness study area (1)In generalCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the McKenna Peak Wilderness Study Area in San Miguel County in the State not designated as wilderness by paragraph (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 202) have been adequately studied for wilderness designation.  
(2)ReleaseAny public land referred to in paragraph (1) that is not designated as wilderness by paragraph (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 202)— (A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and  
(B)shall be managed in accordance with applicable laws.  205.Administrative provisions (a)Fish and wildlifeNothing in this title affects the jurisdiction or responsibility of the State with respect to fish and wildlife in the State.  
(b)No buffer zones 
(1)In generalNothing in this title establishes a protective perimeter or buffer zone around covered land.  (2)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside of the covered land can be seen or heard from within covered land shall not preclude the activity or use outside the boundary of the covered land.  
(c)Maps and legal descriptions 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary or the Secretary of the Interior, as appropriate, shall file a map and a legal description of each wilderness area designated by paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 202) and the Special Management Areas with— (A)the Committee on Natural Resources of the House of Representatives; and  
(B)the Committee on Energy and Natural Resources of the Senate.  (2)Force of lawEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary or the Secretary of the Interior, as appropriate, may correct any typographical errors in the maps and legal descriptions.  
(3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the Forest Service.  (d)Acquisition of land (1)In generalThe Secretary or the Secretary of the Interior, as appropriate, may acquire any land or interest in land within the boundaries of a Special Management Area or the wilderness designated under paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 202) only through exchange, donation, or purchase from a willing seller.  
(2)ManagementAny land or interest in land acquired under paragraph (1) shall be incorporated into, and administered as a part of, the wilderness or Special Management Area in which the land or interest in land is located.  (e)GrazingThe grazing of livestock on covered land, if established before the date of enactment of this Act, shall be permitted to continue subject to such reasonable regulations as are considered to be necessary by the Secretary with jurisdiction over the covered land, in accordance with— 
(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and  (2)the applicable guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405) or H.R. 5487 of the 96th Congress (H. Rept. 96–617).  
(f)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary with jurisdiction over a wilderness area designated by paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 202) may carry out any activity in the wilderness area that the Secretary determines to be necessary for the control of fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate.  (g)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the covered land and the approximately 6,590 acres generally depicted on the map entitled Proposed Naturita Canyon Mineral Withdrawal Area and dated September 6, 2018, is withdrawn from— 
(1)entry, appropriation, and disposal under the public land laws;  (2)location, entry, and patent under mining laws; and  
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.  IIITHOMPSON DIVIDE 301.PurposesThe purposes of this title are— 
(1)subject to valid existing rights, to withdraw certain Federal land in the Thompson Divide area from mineral and other disposal laws; and  (2)to promote the capture of fugitive methane emissions that would otherwise be emitted into the atmosphere— 
(A)to reduce methane gas emissions; and  (B)to provide— 
(i)new renewable electricity supplies and other beneficial uses of fugitive methane emissions; and  (ii)increased royalties for taxpayers.  
302.DefinitionsIn this title: (1)Fugitive methane emissionsThe term fugitive methane emissions means methane gas from those Federal lands in Garfield, Gunnison, Delta, or Pitkin County in the State generally depicted on the pilot program map as Fugitive Coal Mine Methane Use Pilot Program Area that would leak or be vented into the atmosphere from an active, inactive or abandoned underground coal mine.  
(2)Pilot programThe term pilot program means the Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program established by section 305(a)(1).  (3)Pilot program mapThe term pilot program map means the map entitled Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program Area and dated June 17, 2019.  
(4)SecretaryThe term Secretary means the Secretary of the Interior.  (5)Thompson divide lease (A)In generalThe term Thompson Divide lease means any oil or gas lease in effect on the date of enactment of this Act within the Thompson Divide Withdrawal and Protection Area.  
(B)ExclusionsThe term Thompson Divide lease does not include any oil or gas lease that— (i)is associated with a Wolf Creek Storage Field development right; or  
(ii)before the date of enactment of this Act, has expired, been cancelled, or otherwise terminated.  (6)Thompson divide mapThe term Thompson Divide map means the map entitled Greater Thompson Divide Area Map and dated June 13, 2019.  
(7)Thompson divide withdrawal and protection areaThe term Thompson Divide Withdrawal and Protection Area means the Federal land and minerals generally depicted on the Thompson Divide map as the Thompson Divide Withdrawal and Protection Area.  (8)Wolf creek storage field development right (A)In generalThe term Wolf Creek Storage Field development right means a development right for any of the Federal mineral leases numbered COC 007496, COC 007497, COC 007498, COC 007499, COC 007500, COC 007538, COC 008128, COC 015373, COC 0128018, COC 051645, and COC 051646, and generally depicted on the Thompson Divide map as Wolf Creek Storage Agreement.  
(B)ExclusionsThe term Wolf Creek Storage Field development right does not include any storage right or related activity within the area described in subparagraph (A).  303.Thompson Divide Withdrawal and Protection Area (a)WithdrawalSubject to valid existing rights, the Thompson Divide Withdrawal and Protection Area is withdrawn from— 
(1)entry, appropriation, and disposal under the public land laws;  (2)location, entry, and patent under the mining laws; and  
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.  (b)SurveysThe exact acreage and legal description of the Thompson Divide Withdrawal and Protection Area shall be determined by surveys approved by the Secretary, in consultation with the Secretary of Agriculture.  
(c)GrazingThe grazing of livestock on covered land, if established before the date of enactment of this Act, shall be allowed to continue subject to such reasonable regulations as are considered to be necessary by the Secretary with jurisdiction over the covered land. 304.Thompson Divide lease exchange (a)In generalIn exchange for the relinquishment by a leaseholder of all Thompson Divide leases of the leaseholder, the Secretary may issue to the leaseholder credits for any bid, royalty, or rental payment due under any Federal oil or gas lease on Federal land in the State, in accordance with subsection (b).  
(b)Amount of credits 
(1)In generalSubject to paragraph (2), the amount of the credits issued to a leaseholder of a Thompson Divide lease relinquished under subsection (a) shall— (A)be equal to the sum of— 
(i)the amount of the bonus bids paid for the applicable Thompson Divide leases;  (ii)the amount of any rental paid for the applicable Thompson Divide leases as of the date on which the leaseholder submits to the Secretary a notice of the decision to relinquish the applicable Thompson Divide leases; and  
(iii)the amount of any expenses incurred by the leaseholder of the applicable Thompson Divide leases in the preparation of any drilling permit, sundry notice, or other related submission in support of the development of the applicable Thompson Divide leases as of January 28, 2019, including any expenses relating to the preparation of any analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and  (B)require the approval of the Secretary.  
(2)ExclusionThe amount of a credit issued under subsection (a) shall not include any expenses paid by the leaseholder of a Thompson Divide lease for legal fees or related expenses for legal work with respect to a Thompson Divide lease.  (c)CancellationEffective on relinquishment under this section, and without any additional action by the Secretary, a Thompson Divide lease— 
(1)shall be permanently cancelled; and  (2)shall not be reissued.  
(d)Conditions 
(1)Applicable lawExcept as otherwise provided in this section, each exchange under this section shall be conducted in accordance with— (A)this Act; and  
(B)other applicable laws (including regulations).  (2)Acceptance of creditsThe Secretary shall accept credits issued under subsection (a) in the same manner as cash for the payments described in that subsection.  
(3)ApplicabilityThe use of a credit issued under subsection (a) shall be subject to the laws (including regulations) applicable to the payments described in that subsection, to the extent that the laws are consistent with this section.  (4)Treatment of creditsAll amounts in the form of credits issued under subsection (a) accepted by the Secretary shall be considered to be amounts received for the purposes of— 
(A)section 35 of the Mineral Leasing Act (30 U.S.C. 191); and  (B)section 20 of the Geothermal Steam Act of 1970 (30 U.S.C. 1019).  
(e)Wolf creek storage field development rights 
(1)Conveyance to secretaryAs a condition precedent to the relinquishment of a Thompson Divide lease, any leaseholder with a Wolf Creek Storage Field development right shall permanently relinquish, transfer, and otherwise convey to the Secretary, in a form acceptable to the Secretary, all Wolf Creek Storage Field development rights of the leaseholder.  (2)Limitation of transferAn interest acquired by the Secretary under paragraph (1)— 
(A)shall be held in perpetuity; and  (B)shall not be— 
(i)transferred;  (ii)reissued; or  
(iii)otherwise used for mineral extraction.  305.Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program (a)Fugitive coal mine methane use pilot program (1)EstablishmentThere is established in the Bureau of Land Management a pilot program, to be known as the Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program.  
(2)PurposeThe purpose of the pilot program is to promote the capture, beneficial use, mitigation, and sequestration of fugitive methane emissions— (A)to reduce methane emissions;  
(B)to promote economic development;  (C)to produce bid and royalty revenues;  
(D)to improve air quality; and  (E)to improve public safety.  
(3)Plan 
(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall develop a plan— (i)to complete an inventory of fugitive methane emissions in accordance with subsection (b);  
(ii)to provide for the leasing of fugitive methane emissions in accordance with subsection (c); and  (iii)to provide for the capping or destruction of fugitive methane emissions in accordance with subsection (d).  
(B)CoordinationIn developing the plan under this paragraph, the Secretary shall coordinate with— (i)the State;  
(ii)Garfield, Gunnison, Delta, and Pitkin Counties in the State;  (iii)lessees of Federal coal within the counties referred to in clause (ii);  
(iv)interested institutions of higher education in the State; and  (v)interested members of the public.  
(b)Fugitive methane emission inventory 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall complete an inventory of fugitive methane emissions.  (2)ConductThe Secretary may conduct the inventory under paragraph (1) through, or in collaboration with— 
(A)the Bureau of Land Management;  (B)the United States Geological Survey;  
(C)the Environmental Protection Agency;  (D)the United States Forest Service;  
(E)State departments or agencies;  (F)Garfield, Gunnison, Delta, or Pitkin County in the State;  
(G)the Garfield County Federal Mineral Lease District;  (H)institutions of higher education in the State;  
(I)lessees of Federal coal within a county referred to in subparagraph (F);  (J)the National Oceanic and Atmospheric Administration;  
(K)the National Center for Atmospheric Research; or  (L)other interested entities, including members of the public.  
(3)ContentsThe inventory under paragraph (1) shall include— (A)the general location and geographic coordinates of each vent, seep, or other source producing significant fugitive methane emissions;  
(B)an estimate of the volume and concentration of fugitive methane emissions from each source of significant fugitive methane emissions including details of measurements taken and the basis for that emissions estimate;  (C)an estimate of the total volume of fugitive methane emissions each year;  
(D)relevant data and other information available from— (i)the Environmental Protection Agency;  
(ii)the Mine Safety and Health Administration;  (iii)Colorado Department of Natural Resources;  
(iv)Colorado Public Utility Commission;  (v)Colorado Department of Health and Environment; and  
(vi)Office of Surface Mining Reclamation and Enforcement; and  (E)such other information as may be useful in advancing the purposes of the pilot program.  
(4)Public participation; disclosure 
(A)Public participationThe Secretary shall provide opportunities for public participation in the inventory under this subsection.  (B)AvailabilityThe Secretary shall make the inventory under this subsection publicly available.  
(C)DisclosureNothing in this subsection requires the Secretary to publicly release information that— (i)poses a threat to public safety;  
(ii)is confidential business information; or  (iii)is otherwise protected from public disclosure.  
(5)UseThe Secretary shall use the inventory in carrying out— (A)the leasing program under subsection (c); and  
(B)the capping or destruction of fugitive methane emissions under subsection (d).  (c)Fugitive methane emission leasing program (1)In generalSubject to valid existing rights and in accordance with this section, not later than 1 year after the date of completion of the inventory required under subsection (b), the Secretary shall carry out a program to encourage the use and destruction of fugitive methane emissions.  
(2)Fugitive methane emissions from coal mines subject to lease 
(A)In generalThe Secretary shall authorize the holder of a valid existing Federal coal lease for a mine that is producing fugitive methane emissions to capture for use, or destroy by flaring, the fugitive methane emissions.  (B)ConditionsThe authority under subparagraph (A) shall be— 
(i)subject to valid existing rights; and  (ii)subject to such terms and conditions as the Secretary may require.  
(C)LimitationsThe program carried out under paragraph (1) shall only include fugitive methane emissions that can be captured for use, or destroyed by flaring, in a manner that does not— (i)endanger the safety of any coal mine worker; or  
(ii)unreasonably interfere with any ongoing operation at a coal mine.  (D)Cooperation (i)In generalThe Secretary shall work cooperatively with the holders of valid existing Federal coal leases for mines that produce fugitive methane emissions to encourage— 
(I)the capture of fugitive methane emissions for beneficial use, such as generating electrical power, producing usable heat, transporting the methane to market, transforming the fugitive methane emissions into a different marketable material; or  (II)if the beneficial use of the fugitive methane emissions is not feasible, the destruction of the fugitive methane emissions by flaring.  
(ii)GuidanceIn furtherance of the purposes of this paragraph, not later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance for the implementation of Federal authorities and programs to encourage the capture for use, or destruction by flaring, of fugitive methane emissions while minimizing impacts on natural resources or other public interest values.  (E)RoyaltiesThe Secretary shall determine whether any fugitive methane emissions used or destroyed pursuant to this paragraph are subject to the payment of a royalty under applicable law.  
(3)Fugitive methane emissions from abandoned coal mines 
(A)In generalExcept as otherwise provided in this section, notwithstanding section 303, subject to valid existing rights, and in accordance with section 21 of the Mineral Leasing Act (30 U.S.C. 241) and any other applicable law, the Secretary shall— (i)authorize the capture for use, or destruction by flaring, of fugitive methane emissions from abandoned coal mines on Federal land; and  
(ii)make available for leasing such fugitive methane emissions from abandoned coal mines on Federal land as the Secretary considers to be in the public interest.  (B)SourceTo the maximum extent practicable, the Secretary shall offer for lease each significant vent, seep, or other source of fugitive methane emissions from abandoned coal mines.  
(C)Bid qualificationsA bid to lease fugitive methane emissions under this paragraph shall specify whether the prospective lessee intends— (i)to capture the fugitive methane emissions for beneficial use, such as generating electrical power, producing usable heat, transporting the methane to market, transforming the fugitive methane emissions into a different marketable material;  
(ii)to destroy the fugitive methane emissions by flaring; or  (iii)to employ a specific combination of— 
(I)capturing the fugitive methane emissions for beneficial use; and  (II)destroying the fugitive methane emission by flaring.  
(D)Priority 
(i)In generalIf there is more than one qualified bid for a lease under this paragraph, the Secretary shall select the bid that the Secretary determines is likely to most significantly advance the public interest.  (ii)ConsiderationsIn determining the public interest under clause (i), the Secretary shall take into consideration— 
(I)the size of the overall decrease in the time-integrated radiative forcing of the fugitive methane emissions;  (II)the impacts to other natural resource values, including wildlife, water, and air; and  
(III)other public interest values, including scenic, economic, recreation, and cultural values.  (E)Lease form (i)In generalThe Secretary shall develop and provide to prospective bidders a lease form for leases issued under this paragraph.  
(ii)Due diligenceThe lease form developed under clause (i) shall include terms and conditions requiring the leased fugitive methane emissions to be put to beneficial use or flared by not later than 1 year after the date of issuance of the lease.  (F)Royalty rateThe Secretary shall develop a minimum bid and royalty rate for leases under this paragraph to advance the purposes of this section, to the maximum extent practicable.  
(d)SequestrationIf, by not later than 4 years after the date of enactment of this Act, any significant fugitive methane emissions from abandoned coal mines on Federal land are not leased under subsection (c)(3), the Secretary shall, in accordance with applicable law, take all reasonable measures— (1)to cap those fugitive methane emissions at the source in any case in which the cap will result in the long-term sequestration of all or a significant portion of the fugitive methane emissions; or  
(2)if sequestration under paragraph (1) is not feasible, destroy the fugitive methane emissions by flaring.  (e)Report to CongressNot later than 4 years after the date of enactment of this Act the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report detailing— 
(1)the economic and environmental impacts of the pilot program, including information on increased royalties and estimates of avoided greenhouse gas emissions; and  (2)any recommendations by the Secretary on whether the pilot program could be expanded geographically to include other significant sources of fugitive methane emissions from coal mines.  
306.EffectExcept as expressly provided in this title, nothing in this title— (1)expands, diminishes, or impairs any valid existing mineral leases, mineral interest, or other property rights wholly or partially within the Thompson Divide Withdrawal and Protection Area, including access to the leases, interests, rights, or land in accordance with applicable Federal, State, and local laws (including regulations);  
(2)prevents the capture of methane from any active, inactive, or abandoned coal mine covered by this title, in accordance with applicable laws; or  (3)prevents access to, or the development of, any new or existing coal mine or lease in Delta or Gunnison County in the State.  
IVCURECANTI NATIONAL RECREATION AREA 
401.DefinitionsIn this title: (1)MapThe term map means the map entitled Curecanti National Recreation Area, Proposed Boundary, numbered 616/100,485C, and dated August 11, 2016.  
(2)National recreation areaThe term National Recreation Area means the Curecanti National Recreation Area established by section 402(a).  (3)SecretaryThe term Secretary means the Secretary of the Interior.  
402.Curecanti National Recreation Area 
(a)EstablishmentEffective beginning on the earlier of the date on which the Secretary approves a request under subsection (c)(2)(B)(i)(I) and the date that is 1 year after the date of enactment of this Act, there shall be established as a unit of the National Park System the Curecanti National Recreation Area, in accordance with this Act, consisting of approximately 50,667 acres of land in the State, as generally depicted on the map as Curecanti National Recreation Area Proposed Boundary.  (b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.  
(c)Administration 
(1)In generalThe Secretary shall administer the National Recreation Area in accordance with— (A)this title; and  
(B)the laws (including regulations) generally applicable to units of the National Park System, including section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code.  (2)Dam, power plant, and reservoir management and operations (A)In generalNothing in this title affects or interferes with the authority of the Secretary— 
(i)to operate the Uncompahgre Valley Reclamation Project under the reclamation laws;  (ii)to operate the Wayne N. Aspinall Unit of the Colorado River Storage Project under the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.); or  
(iii)under the Federal Water Project Recreation Act (16 U.S.C. 460l–12 et seq.).  (B)Reclamation land (i)Submission of request to retain administrative jurisdictionIf, before the date that is 1 year after the date of enactment of this Act, the Commissioner of Reclamation submits to the Secretary a request for the Commissioner of Reclamation to retain administrative jurisdiction over the minimum quantity of land within the land identified on the map as Lands withdrawn or acquired for Bureau of Reclamation projects that the Commissioner of Reclamation identifies as necessary for the effective operation of Bureau of Reclamation water facilities, the Secretary may— 
(I)approve, approve with modifications, or disapprove the request; and  (II)if the request is approved under subclause (I), make any modifications to the map that are necessary to reflect that the Commissioner of Reclamation retains management authority over the minimum quantity of land required to fulfill the reclamation mission.  
(ii)Transfer of land 
(I)In generalAdministrative jurisdiction over the land identified on the map as Lands withdrawn or acquired for Bureau of Reclamation projects, as modified pursuant to clause (i)(II), if applicable, shall be transferred from the Commissioner of Reclamation to the Director of the National Park Service by not later than the date that is 1 year after the date of enactment of this Act.  (II)Access to transferred land (aa)In generalSubject to item (bb), the Commissioner of Reclamation shall retain access to the land transferred to the Director of the National Park Service under subclause (I) for reclamation purposes, including for the operation, maintenance, and expansion or replacement of facilities.  
(bb)Memorandum of understandingThe terms of the access authorized under item (aa) shall be determined by a memorandum of understanding entered into between the Commissioner of Reclamation and the Director of the National Park Service not later than 1 year after the date of enactment of this Act.  (3)Management agreements (A)In generalThe Secretary may enter into management agreements, or modify management agreements in existence on the date of enactment of this Act, relating to the authority of the Director of the National Park Service, the Commissioner of Reclamation, the Director of the Bureau of Land Management, or the Chief of the Forest Service to manage Federal land within or adjacent to the boundary of the National Recreation Area.  
(B)State landThe Secretary may enter into cooperative management agreements for any land administered by the State that is within or adjacent to the National Recreation Area, in accordance with the cooperative management authority under section 101703 of title 54, United States Code.  (4)Recreational activities (A)AuthorizationExcept as provided in subparagraph (B), the Secretary shall allow boating, boating-related activities, hunting, and fishing in the National Recreation Area in accordance with applicable Federal and State laws.  
(B)Closures; designated zones 
(i)In generalThe Secretary, acting through the Superintendent of the National Recreation Area, may designate zones in which, and establish periods during which, no boating, hunting, or fishing shall be permitted in the National Recreation Area under subparagraph (A) for reasons of public safety, administration, or compliance with applicable laws.  (ii)Consultation requiredExcept in the case of an emergency, any closure proposed by the Secretary under clause (i) shall not take effect until after the date on which the Superintendent of the National Recreation Area consults with— 
(I)the appropriate State agency responsible for hunting and fishing activities; and  (II)the Board of County Commissioners in each county in which the zone is proposed to be designated.  
(5)Landowner assistanceOn the written request of an individual that owns private land located not more than 3 miles from the boundary of the National Recreation Area, the Secretary may work in partnership with the individual to enhance the long-term conservation of natural, cultural, recreational, and scenic resources in and around the National Recreation Area— (A)by acquiring all or a portion of the private land or interests in private land located not more than 3 miles from the boundary of the National Recreation Area by purchase, exchange, or donation, in accordance with section 403;  
(B)by providing technical assistance to the individual, including cooperative assistance;  (C)through available grant programs; and  
(D)by supporting conservation easement opportunities.  (6)WithdrawalSubject to valid existing rights, all Federal land within the National Recreation Area is withdrawn from— 
(A)entry, appropriation, and disposal under the public land laws;  (B)location, entry, and patent under the mining laws; and  
(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws.  (7)Grazing (A)State land subject to a state grazing lease (i)In generalIf State land acquired under this title is subject to a State grazing lease in effect on the date of acquisition, the Secretary shall allow the grazing to continue for the remainder of the term of the lease, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements.  
(ii)AccessA lessee of State land may continue its use of established routes within the National Recreation Area to access State land for purposes of administering the lease if the use was permitted before the date of enactment of this Act, subject to such terms and conditions as the Secretary may require.  (B)State and private landThe Secretary may, in accordance with applicable laws, authorize grazing on land acquired from the State or private landowners under section 403, if grazing was established before the date of acquisition.  
(C)Private landOn private land acquired under section 403 for the National Recreation Area on which authorized grazing is occurring before the date of enactment of this Act, the Secretary, in consultation with the lessee, may allow the continuation and renewal of grazing on the land based on the terms of acquisition or by agreement between the Secretary and the lessee, subject to applicable law (including regulations).  (D)Federal landThe Secretary shall— 
(i)allow, consistent with the grazing leases, uses, and practices in effect as of the date of enactment of this Act, the continuation and renewal of grazing on Federal land located within the boundary of the National Recreation Area on which grazing is allowed before the date of enactment of this Act, unless the Secretary determines that grazing on the Federal land would present unacceptable impacts (as defined in section 1.4.7.1 of the National Park Service document entitled Management Policies 2006: The Guide to Managing the National Park System) to the natural, cultural, recreational, and scenic resource values and the character of the land within the National Recreation Area; and  (ii)retain all authorities to manage grazing in the National Recreation Area.  
(E)Termination of leasesWithin the National Recreation Area, the Secretary may— (i)accept the voluntary termination of a lease or permit for grazing; or  
(ii)in the case of a lease or permit vacated for a period of 3 or more years, terminate the lease or permit.  (8)Water rightsNothing in this title— 
(A)affects any use or allocation in existence on the date of enactment of this Act of any water, water right, or interest in water;  (B)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;  
(C)affects any interstate water compact in existence on the date of enactment of this Act;  (D)authorizes or imposes any new reserved Federal water right;   
(E)shall be considered to be a relinquishment or reduction of any water right reserved or appropriated by the United States in the State on or before the date of enactment of this Act; or   (F)constitutes an express or implied Federal reservation of any water or water rights with respect to the National Recreation area. 
(9)Fishing easements 
(A)In generalNothing in this title diminishes or alters the fish and wildlife program for the Aspinall Unit developed under section 8 of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (70 Stat. 110, chapter 203; 43 U.S.C. 620g), by the United States Fish and Wildlife Service, the Bureau of Reclamation, and the Colorado Division of Wildlife (including any successor in interest to that division) that provides for the acquisition of public access fishing easements as mitigation for the Aspinall Unit (referred to in this paragraph as the program).  (B)Acquisition of fishing easementsThe Secretary shall continue to fulfill the obligation of the Secretary under the program to acquire 26 miles of class 1 public fishing easements to provide to sportsmen access for fishing within the Upper Gunnison Basin upstream of the Aspinall Unit, subject to the condition that no existing fishing access downstream of the Aspinall Unit shall be counted toward the minimum mileage requirement under the program.  
(C)PlanNot later than 1 year after the date of enactment of this Act, the Secretary shall— (i)develop a plan for fulfilling the obligation of the Secretary described in subparagraph (B); and  
(ii)submit to Congress a report that— (I)includes the plan developed under clause (i); and  
(II)describes any progress made in the acquisition of public access fishing easements as mitigation for the Aspinall Unit under the program.  403.Acquisition of land; boundary management (a)Acquisition (1)In generalThe Secretary may acquire any land or interest in land within the boundary of the National Recreation Area.  
(2)Manner of acquisition 
(A)In generalSubject to subparagraph (B), land described in paragraph (1) may be acquired under this subsection by— (i)donation;  
(ii)purchase from willing sellers with donated or appropriated funds;  (iii)transfer from another Federal agency; or  
(iv)exchange.  (B)State landLand or interests in land owned by the State or a political subdivision of the State may only be acquired by purchase, donation, or exchange.  
(b)Transfer of administrative jurisdiction 
(1)Forest service land 
(A)In generalAdministrative jurisdiction over the approximately 2,560 acres of land identified on the map as U.S. Forest Service proposed transfer to the National Park Service is transferred to the Secretary, to be administered by the Director of the National Park Service as part of the National Recreation Area.  (B)Boundary adjustmentThe boundary of the Gunnison National Forest shall be adjusted to exclude the land transferred to the Secretary under subparagraph (A).  
(2)Bureau of land management landAdministrative jurisdiction over the approximately 5,040 acres of land identified on the map as Bureau of Land Management proposed transfer to National Park Service is transferred from the Director of the Bureau of Land Management to the Director of the National Park Service, to be administered as part of the National Recreation Area.  (3)WithdrawalAdministrative jurisdiction over the land identified on the map as Proposed for transfer to the Bureau of Land Management, subject to the revocation of Bureau of Reclamation withdrawal shall be transferred to the Director of the Bureau of Land Management on relinquishment of the land by the Bureau of Reclamation and revocation by the Bureau of Land Management of any withdrawal as may be necessary.  
(c)Potential land exchange 
(1)In generalThe withdrawal for reclamation purposes of the land identified on the map as Potential exchange lands shall be relinquished by the Commissioner of Reclamation and revoked by the Director of the Bureau of Land Management and the land shall be transferred to the National Park Service.  (2)Exchange; inclusion in national recreation areaOn transfer of the land described in paragraph (1), the transferred land— 
(A)may be exchanged by the Secretary for private land described in section 402(c)(5)— (i)subject to a conservation easement remaining on the transferred land, to protect the scenic resources of the transferred land; and  
(ii)in accordance with the laws (including regulations) and policies governing National Park Service land exchanges; and  (B)if not exchanged under subparagraph (A), shall be added to, and managed as a part of, the National Recreation Area.  
(d)Addition to national recreation areaAny land within the boundary of the National Recreation Area that is acquired by the United States shall be added to, and managed as a part of, the National Recreation Area.  404.General management planNot later than 3 years after the date on which funds are made available to carry out this title, the Director of the National Park Service, in consultation with the Commissioner of Reclamation, shall prepare a general management plan for the National Recreation Area in accordance with section 100502 of title 54, United States Code.  
405.Boundary surveyThe Secretary (acting through the Director of the National Park Service) shall prepare a boundary survey and legal description of the National Recreation Area.   Passed the House of Representatives October 31, 2019.Cheryl L. Johnson,Clerk.  